Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-16-00186-CV

  COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; et. al.,
                                        Appellants

                                                 v.

                     BJ CORPORATION d/b/a National Building Service,
                                    Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09427
                           Honorable Gloria Saldaña, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding appellee BJ Corporation d/b/a National Building Service damages on its claim for
negligent misrepresentation is REVERSED and judgment is RENDERED that appellee BJ
Corporation d/b/a/ National Building Service take nothing on its negligent representation claim.
The portions of the trial court’s judgments relating to appellee BJ Corporation d/b/a National
Building Service’s breach of breach of contract and quantum meruit claims are REVERSED and
those claims are REMANDED to the trial court for further proceedings consistent with this
opinion. Costs of court are taxed against appellee BJ Corporation d/b/a National Building Service.

       SIGNED July 26, 2017.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice